Citation Nr: 1529191	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  10-26 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS).

3.  Entitlement to service connection for bilateral heel spurs.


REPRESENTATION

Appellant represented by:	Harry Binder, The National Veterans Disability Advocates, LLC


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran had active service from July 20 to August 30, 1984 and from September 27, 1990 to July 10, 1991.  He also had several years of unverified service with the Army National Guard.

This case arose before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to the requested benefits.

In November 2012, the Veteran testified before the undersigned via a Video Conference hearing.  A transcript of this proceeding has been included in the claims folder.

In February 2013, this case was remanded by the Board for additional evidentiary development.  A review of the actions taken by the RO indicates that the instructions of the remand have been substantiallycomplied with and review of the merits of the claims may proceed.  See Stegall v. West, 11 Vet. App. 268 (1998) (which held that a "...remand by ...the Board confers on the veteran or other claimant, as a matter of law, the right of compliance with the remand orders.").

The issue of entitlement to a total disability based on individual unemployability (TDIU) due to service-connected disabilities has been raised by the record in an October 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to increased ratings for PTSD and stomach surgery scar residuals have been raised by the record in an October 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).



FINDINGS OF FACT

1.  A low back disability was not present in service or been etiologically related to service and no chronic back disorder was present to a compensable degree within one year of his discharge from service.

2.  Bilateral carpal tunnel syndrome was not present in service and has not been etiologically related to service.

3.  Bilateral heel spurs were not present in service and have not been etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  .  38 U.S.C.A. §§ 1110, 1111, 1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (a) (2014).

2.  The criteria for service connection for bilateral carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).

3.  The criteria for service connection for bilateral heel spurs have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in September 2007 and March 2013.  This correspondence advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  It also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  No VA examinations were conducted in this case.  However, as more fully described below, the Board finds that examinations were not needed in order to decide these claims, particularly since there is no evidence of record establishing the existence of an "in-service event, injury or disease," or that any disease manifested in accordance with presumptive service connection regulations  had occurred which would support incurrence or aggravation.  Nor is there any evidence suggesting that any current disorder is related to any event of service.  Therefore, the criteria warranting the performance of an examination have not been met in the instant case.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The undersigned explained the issue on appeal and sought testimony from the Veteran regarding the manifestations of his disability.  The undersigned also solicited information on the availability of any additional relevant evidence for development.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Law and regulations

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2014).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2014).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For certain chronic diseases, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.384 (2014).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service. 38 C.F.R. § 3.307(a) . The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3) ; 38 C.F.R. § 3.309(a) ; Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013). 

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker, 1331 F.3d at 1339), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) .  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service-connected disability compensation is sought."  Walker, 1331 F.3d at 1336.  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id. 

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported, "then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker, 1331 F.3d at 1336; 38 C.F.R. § 3.303(b) .
Factual background and analysis

The Veteran has stated that he suffers from a back disability (noted, by history, to include degenerative disc disease [DDD] and degenerative joint disease [DJD]), bilateral CTS, and bilateral heel spurs as a direct result of his periods of service.  Therefore, he believes that service connection for these disorders is warranted.

A review of the medical evidence in the Veteran's claims folder clearly shows that he has been diagnosed with a low back disability, to include DDD and DJD, mild CTS, and calcaneal spurs.  Therefore, there is no question that the Veteran does have current disabilities.

The evidence of record includes the Veteran's service treatment records.  The January 1983 entrance examination was negative for the claimed disorders, as was his January 1990 enlistment examination.  The Veteran's June 1991 separation examination also made no mention of any of the claimed disorders.  He had stated that he had sought treatment at the King Khalid Military City Hospital while he was stationed in Saudi Arabia.  A search was conducted for these records; unfortunately, none were located.

The post-service medical records, both VA and non-VA, developed between 2011 and June 2013, reflect treatment for spinal arthritis with radiculopathy into the right lower extremity, CTS, heel spurs and plantar fasciitis.  However, none of these records indicate any etiological or causal relationship between these disorders and the Veteran's remote periods of service.

Therefore, after carefully considering all the evidence of record, the Board must conclude that entitlement to service connection for a low back disability, bilateral CTS and bilateral heel spurs, is not warranted.  While current disabilities do exist, there is no evidence that there was an event, injury, or disease in service to which these disorders could be etiologically related and no competent individual has suggested that such a relationship exists.  There is also no suggestion in the record that the Veteran developed any degenerative disorders of the spine that manifested to a compensable degree within one year of his separation from service and no evidence of any continuity of symptomatology, as evidenced by the lack of any treatment or documented complaints, since his discharge from active duty.  Therefore, service connection cannot be awarded for the claimed disorders.

The Veteran has stated that his current back disorder, CTS, and bilateral heel spurs were incurred in service and have continued to exist since that time to the present.  Although lay persons are competent to provide opinions on some medical issues, as well as to comment upon the symptoms experienced, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, namely whether any current disabilities can be etiologically related back to his periods of service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons are not competent to diagnose cancer).  There is no evidence of record to indicate that the Veteran has the expertise to render a competent opinion as to the etiology of his claimed disorders and there is no evidence that any individual competent to render such an opinion as done so.

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for bilateral carpal tunnel syndrome is denied.

Entitlement to service connection for bilateral heel spurs is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


